Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the Amendment filed on 5/4/2021.
In the Instant Amendment, Claims 1-8 have been amended; Claims 1, 7 and 8 are independent claims. Claims 1-8 have been examined and are pending in this application.
The objections to claim 6 and the specification, the 112f claim interpretation and the 112b rejections are withdrawn because of the amendments and the persuasive arguments in the remarks (pages 7 and 8).

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.
Applicant is arguing in the remarks (pages 8-11) that Jannard does not expressly or inherently describes at least “control the pixel array to readout an image a plurality of times within a cycle, wherein the cycle corresponds to output of the image to an outside” as recited in claim 1.
The Examiner respectfully disagrees with the Applicant. The Examiner respectfully submits that Jannard does teach or disclose control the pixel array to readout an image a plurality of times within a cycle, wherein the cycle corresponds to output of the image to an outside (Figs. 3A, 7; paras. 0055, 0137, 0084) (Figs. 3A, 7; paras. 0033, 0045, 0055, 0137, 0084; fig. 3A shows controlling pixel array 202 to readout frame 1 two times [302 and 304] within a cycle “frame period” where the cycle corresponding to output frame 1 to an outside; blending the two images 302 and 304 to output/readout an HDR image 1 corresponding to the cycle). 
.

Claim Objections
Claims 4-7 are objected to because of the following informalities:
Claims 4-6 recites “the read out” which is suggested to be amended as “the readout” for reciting the same word format as previous recited in claim 1.
Claim 7 is suggested to be amended as “in an imaging device including a pixel array .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites limitation “readout an image a plurality of times within a cycle” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “readout an image a plurality of times within a cycle” claims that an image (let’s call it “image A”) is readout a plurality of times (let’s say: two times) within a cycle. This means that there are image A and image A being readout (same images A). Paragraph 0032 of the specification reciting “multiple images can be picked up inside the device by high-speed readout within a cycle of outputting one image in the first operation mode. For example, four images can be picked up at 120 fps inside the device within a 30 fps period in which one image is output” (and Fig. 5) describes readout multiple images (A,B,C,D…) within a cycle, not the same as “readout an image a plurality of times within a cycle”. If the Applicant believes otherwise, the Applicant is welcome to point out wherein the specification the support for the limitation as claimed. For art rejection purposes, the limitation “readout an image a plurality of times within a cycle” is being interpreted in light of the specification as readout multiple images (A,B,C,D…) within a cycle.
Claims 2, 4, 5 and 6 recite similar feature, i.e. readout the image a plurality of times within the cycle. The claims are also rejected for the same reason as presented above.
Claim 3 is also rejected for being dependent of the base claim.
Claims 7 and 8 reciting corresponding features as in claim 1 are also rejected for the same reasons as presented in claim 1.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jannard et al (US 20160037045).
Regarding claim 1, Jannard teaches An imaging device (Fig. 1) comprising 
a pixel array (202) that includes a plurality of pixels in a matrix (Figs. 1, 2; para. 0033), and 
circuitry configured to control the pixel array to readout an image a plurality of times within a cycle, wherein the cycle corresponds to output of the image to an outside (Figs. 3A, 7; paras. 0055, 0137, 0084) (Figs. 3A, 7; paras. 0033, 0045, 0055, 0137, 0084; fig. 3A shows reading out frame 1 two times [302 and 304] within a cycle “frame period” where the cycle corresponding to output frame 1 to an outside; blending the two images 302 and 304 to output/readout an HDR image corresponding to the cycle).

Regarding claim 7, Jannard teaches A method, comprising:

controlling the pixel array to readout an image a plurality of times within a cycle of outputting the image to an outside (Figs. 3A, 7; paras. 0033, 0045, 0055, 0137, 0084; fig. 3A shows reading out frame 1 two times [302 and 304] within a cycle “frame period” where the cycle corresponding to output frame 1 to an outside; blending the two images 302 and 304 to output/readout an HDR image corresponding to the cycle).

Regarding claim 8, Jannard teaches An electronic instrument, (Fig. 1) comprising:
an imaging device (112) that includes:
a pixel array (202) that includes a plurality of pixels in a matrix (Figs. 1, 2; para. 0033); and 
circuitry configured to control the pixel array to readout an image a plurality of times within a cycle, wherein the cycle corresponds to output of the image to an outside (Figs. 3A, 7; paras. 0055, 0137, 0084) (Figs. 3A, 7; paras. 0033, 0045, 0055, 0137, 0084; fig. 3A shows reading out frame 1 two times [302 and 304] within a cycle “frame period” where the cycle corresponding to output frame 1 to an outside; blending the two images 302 and 304 to output/readout an HDR image corresponding to the cycle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard et al (US 20160037045) in view of Terauchi (US 20100295962).
Regarding claim 2, Jannard teaches everything as claimed in claim 1, but fails to teach
the circuitry is further configured to control switch between a first operation mode and a second operation mode,
in the first operation mode, the pixel array is configured to perform the readout of the image the plurality of times within the cycle, and 
in the second operation mode, the image array is further configured to perform the readout of the image once within the cycle.
However, in the same field of endeavor Terauchi teaches
the circuitry is further configured to control switch between a first operation mode and a second operation mode, in the first operation mode, the pixel array is configured to perform the readout of the image the plurality of times within the cycle, and in the second operation mode, the image array is further configured to perform the readout of the image once within the cycle (para. 0018).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Terauchi in Jannard to have the circuitry is further configured to control switch between a first operation mode and a second operation mode, in the first operation mode, the pixel array is configured to perform the readout of the image the plurality of times within the cycle, and in the second operation mode, the image array is .

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard et al (US 20160037045) in view of Hoshi (JP 2006287743; IDS).
Regarding claim 3, Jannard teaches everything as claimed in claim 1, but fails to teach
wherein the circuitry is further configured to:
detect feature amount of the image,
perform signal processing operation on the image,
add feature amount information that indicates the feature amount to an output image, wherein the output image is a result of the performance of the signal processing operation on the image, and
output the output image to the outside.
However, in the same field of endeavor Hoshi teaches
wherein the circuitry is further configured to:
detect feature amount of the image (paras. 0021-0027), 
perform signal processing operation on the image (paras. 0021-0027), wherein 
add feature amount information that indicates the feature amount to an output image, wherein the output image is a result of the performance of the signal processing operation on the image, and output the output image to the outside (paras. 0021-0027; add detected flicker frequency to a header 52 of an image after processing the image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Hoshi in Jannard to have 

Regarding claim 6, the combination of Jannard and Hoshi teaches everything as claimed in claim 3. In addition, Jannard teaches wherein 
the circuitry is further configured to perform specific processing operation associated with the generation of a High Dynamic Range (HDR) image, and the specific processing operation is performed based on the performance of the read out of the image the plurality of times within the cycle (Figs. 3A, 7; paras. 0118, 0045, 0064).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard et al (US 20160037045) in view of Hoshi (JP 2006287743) as applied to claim 3 above, and further in view of Aoyama (US 20170126952).
Regarding claim 4, the combination of Jannard and Hoshi teaches everything as claimed in claim 3, but fails to teach wherein 
the circuitry is further configured to detect, as the feature amount, flicker information that corresponds to correction of a flicker component the image, and
the feature amount is detected based on the performance of the readout of the image the plurality of times within the cycle.
However, in the same field of endeavor Aoyama teaches

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Aoyama in the combination of Jannard and Hoshi to have wherein the circuitry is further configured to detect, as the feature amount, flicker information that corresponds to correction of a flicker component the image, and the feature amount is detected based on the performance of the readout of the image the plurality of times within the cycle for providing an improved flicker detection mechanism so that better images can be obtained yielding a predicted result.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jannard et al (US 20160037045) in view of Hoshi (JP 2006287743) as applied to claim 3 above, and further in view of Takahashi et al (US 20160125575; IDS).
Regarding claim 5, the combination of Jannard and Hoshi teaches everything as claimed in claim 3, but fails to teach wherein 
the circuitry is further configured to:
detect a periodicity of noise in a time direction;
performs three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and 
the periodicity of the noise is detected based on the performance of the read out of the image the plurality of times within the cycle.

the circuitry is further configured to: detect a periodicity of noise in a time direction; performs three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and the periodicity of the noise is detected based on the performance of the read out of the image the plurality of times within the cycle (Fig. 3; paras. 0030-0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Takahashi in the combination of Jannard and Hoshi to have the circuitry is further configured to: detect a periodicity of noise in a time direction; performs three-dimensional Noise Reduction (3D-NR) processing operation that corresponds to reduction of the noise, and the periodicity of the noise is detected based on the performance of the read out of the image the plurality of times within the cycle for providing an improved noise reduction method so that higher quality HDR image can be obtained yielding a predicted result.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dai (US 20150163429) teaches each frame is divided into 16 pixel sub-frame values. By dividing the exposure into 16 parts or sub-frames, the overall exposure times can be shorter and therefore be more uniformly distributed across the entire frame. The final image can then constructed by averaging all 16 of the sub-frames to determine averaged pixel frame values for each of the pixels in the pixel array (para. 0035).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Quan Pham/Primary Examiner, Art Unit 2696